DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on April 7, 2022. Claim 1 is amended.
The applicant contends that the cited prior art fails to satisfy the new material specifying that “a line connecting…two substrates mounted in the load-lock…is inclined” relative to the front-rear direction. Figure 1 of Kim, for instance, shows two mounting positions oriented in the front-rear direction, not inclined relative to said direction (p. 7).
In response, the examiner accepts the applicant’s characterization and has withdrawn the rejections. Subsequent further search, new rejections have been applied below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The penultimate paragraph of claim 1 reads, “wherein the substrate transfer area is arranged with the substrate mounting position in a front-rear direction of the vacuum processing device.” Given that the “substrate mounting position” is transcribed as a singular entity lacking structural definition, it is unclear how it can have a direction or orientation. As such, the limitation specifying that the “substrate mounting position [is] in a front-rear direction” is indeterminate. What reference point would allow one of ordinary skill to determine whether said mounting position is oriented front to rear? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a mounting position as satisfying the contested limitation, tautologically, given that the position will necessarily contain some span oriented in the front-rear direction.
Separately, the antepenultimate paragraph refers to “the substrate” positioned inside the load-lock chamber at a “substrate mounting position.” Previously, the claim has stipulated three substrates: 1. the substrate held on the base end of the holder of the vacuum transfer mechanism; 2. the substrate held on the tip end of the holder; 3. the substrate held by the normal pressure transfer arm. It is unclear which of these three substrates is denoted by “the substrate” of the third to last paragraph. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of any of substrates (1) thru (3) as satisfying the contested limitation.
Further, the claim has previously specified that the load lock chamber can accommodate two substrates: the substrates on the tip and base ends of the holder. However, the antepenultimate paragraph refers to a single “substrate mounting position where the substrate is positioned.” This syntax implies the presence of only a single mounting position yet, as previously noted, the load lock appears capable of accommodating two substrates. Resolution of this contradiction is required. To expedite prosecution, the examiner will accept the disclosure of a load lock having two mounting positions as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2017/0040204, in view of Vanderpot et al., US 6,428,262, and Ferrara et al., US 2008/0138178.
Claims 1-2: Kim discloses a vacuum processing device, comprising (Fig. 1): 
A loading/unloading port (101) for accessing a substrate transfer container [0040];
A normal pressure transfer chamber (105f) having a normal pressure transfer arm (105r) disposed therein [0040];
A vacuum transfer chamber (120) having a vacuum transfer mechanism (A100) [0039];
Wherein the vacuum transfer mechanism has a holder configured to hold a substrate on both a tip and base end (Fig. 2);
Wherein the loading/unloading port (101), normal pressure transfer chamber (105f), and vacuum transfer chamber (120) are arranged in order from a front side toward a rear side (Fig. 1);
A plurality of vacuum processing modules (130) airtightly connected to a right and left side of the vacuum transfer chamber [0042];
A load-lock chamber (110) having an inner atmosphere switched between normal and vacuum atmosphere [0039];
Wherein the substrates held on the tip and base end of the holder are collectively loaded into and unloaded from the processing modules and the load-lock chamber [0045-46];
Wherein a substrate is loaded into and unloaded from the load-lock chamber by the normal pressure transfer mechanism [0040].
Kim, though, does not illustrate the claimed “overlap” between the load lock’s mounting position and the substrate transfer area. Alternative configurations are known, however, as Vanderpot shows. Figures 3 and 4 of Vanderpot depict a load lock chamber (32) situated within a normal pressure transfer chamber such that the former overlaps with the latter’s substrate transfer area (3, 31-63). Further, Figures 7 show the normal pressure transfer arm (20a) moving to a position below the load lock chamber to facilitate loading, i.e., an “overlapped” arrangement. Positioning the load lock chamber at an elevated vertical height within the normal pressure transfer chamber improves the compactness of the system and, in turn, “increases the timing throughput” (1, 46-57). For at least this reason, it would have been obvious to structure Kim’s load lock chamber in accordance with the archetype of Vanderpot.
Claim 1 also stipulates right and left side load lock chambers, so it should be noted that Figure 1 of Vanderpot demonstrates that it is known in the art to provide at least two separate load locks arrayed laterally. Structuring a chamber as two separate components oriented toward the same objective is within the scope of ordinary skill, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Lastly, Kim’s load-lock mounting positions are oriented in the front-rear direction rather than being inclined, as the final paragraph of claim 1 now requires. In supplementation, Ferrara describes a “high throughput” vacuum processing device comprising normal pressure (102) and vacuum (180) transfer chambers (Fig. 1A; [0031, 0050]). Two, laterally-arrayed load-lock chambers (171, 174) mediate between the two transfer chambers [0049]. As shown, to preserve the structural compactness of the apparatus, the load-locks are oriented at a 45-degree angle relative to the front-rear direction, with the isolation valves (175, 182) being respectively disposed on adjacent, rather than opposite, sides. It would have been obvious to restructure the front-end/load-lock interface in accordance with the paradigm elaborated by Ferrara to improve transfer efficiency and structural economy. 
Although the load-locks are inclined, it cannot be said that “two substrates” within a given load-lock are inclined because Ferrara’s load-lock is a single-substrate chamber. However, given that Kim has already established the precedent of a load-lock comprising two mounting positions because its transfer robot is capable of loading both positions simultaneously, one of ordinary skill would be motivated to include the feature within the remodeled, inclined load-locks to preserve expected levels of throughput. It should also be noted that Figure 3 of Vanderpot shows two mounting positions (30, 32a) within the load-lock, whereby these positions are inclined relative to a front-rear axis.
Claim 4: Figures 7 of Kim depict the mounting shelves (Sxy) of the load-lock, accessible by both transfer mechanisms.
Claim 5: Kim contemplates an embodiment in which the vacuum transfer mechanism includes upper and lower holders [0048]. Figure 7A illustrates two stages (S1, S2) corresponding to said upper and lower holders [0065].
Claim 6: Figure 6 of Kim shows the vacuum transfer mechanism mounting substrates in a vacuum processing module (130a) in the front-to rear direction.
Claim 7: With reference to Figures 7 of Kim, a certain fraction of the shelves can be used for unprocessed wafers, and the remainder can be used for holding processed wafers. Further, the height of the shelves can be varied at the will of the operator – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 8: As delineated by Figure 3B, Kim’s vacuum transfer mechanism (A100) is an articulated arm comprising more than three arms. The “base-end arm” can be selected arbitrarily to satisfy the limitation requiring it to be “positioned away from a center.”
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Mitchell et al., US 7,949,425. Figure 1A of Mitchell describes a vacuum processing device comprising normal pressure (102) and vacuum (180) transfer chambers (Fig. 1A). Two, laterally-arrayed load-lock chambers (171, 174) mediate between the two transfer chambers. As shown, the load-locks are oriented at a 45-degree angle relative to the front-rear direction, with the isolation valves (175, 182) being respectively disposed on adjacent, rather than opposite, sides. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716